Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a folding device installed between a frame and a seat of a child carrier, the folding device comprising: a sliding structure fixedly disposed on or inside a handle of the frame; a mounting base slidably disposed on the sliding structure for detachably engaging with the seat; however, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a linking component, a first end of the linking component being pivotally connected to the mounting base, a second end of the linking component being pivotally connected to a rear leg of the frame; wherein the linking component is driven to drive the mounting base to slide relative to the sliding structure when the handle pivots relative to the rear leg as required by Claim 1.
Although the prior art discloses a child carrier comprising: a frame comprising a handle and a rear leg pivoted to the handle; a seat; and at least one folding device installed between the seat and the frame and for detachably mounting the seat on the frame, the at least one folding device comprising: a sliding structure fixedly disposed on or inside the handle; a mounting base slidably disposed on the sliding structure for detachably engaging with the seat; however, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a linking component, a first end of the linking component being pivotally connected the mounting base, a second end of the linking component being pivotally connected to the rear leg; wherein the linking component is driven to drive the mounting base to slide relative to the sliding structure when the handle pivots relative to the rear leg as required by Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618